Citation Nr: 1639112	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-31 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1959 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The June 2010 rating decision, in relevant part, denied service connection for bilateral hearing loss and hypertension.  The Veteran filed a notice of disagreement in March 2011 and was provided with a statement of the case in September 2012.  The Veteran perfected his appeal with a November 2012 VA Form 9 in which he restricted his appeal to entitlement to service connection for bilateral hearing loss.  

The August 2010 rating decision, in relevant part, denied service connection for PTSD.  The Veteran filed a notice of disagreement in November 2010 and was provided with a statement of the case in September 2012.  The Veteran perfected his appeal with a November 2012 VA Form 9.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated May 2009 to December 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Bilateral Hearing Loss

The Veteran's March 1959 enlistment report of medical examination shows that the Veteran had a 15/15 voice whisper test.  

An October 1959 reference audiogram reveals that the Veteran's pure tone thresholds (ISO or ANSI units after conversion are in parentheses) were as follows;


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

A March 1962 report of medical examination reveals that the Veteran's pure tone thresholds (ISO or ANSI units after conversion are in parentheses) were as follows;


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
X
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
X
0 (5)

A March 1963 report of medical examination reveals that the Veteran's pure tone thresholds (ISO or ANSI units after conversion are in parentheses) were as follows;


HERTZ

500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
-5 (5)
X
-10 (-5)
LEFT
5 (20)
0 (10)
15 (25)
X
5 (10)

A June 1964 report of medical examination reveals that the Veteran's pure tone thresholds (ISO or ANSI units after conversion are in parentheses) were as follows;


HERTZ

500
1000
2000
3000
4000
RIGHT
-5 (10)
5 (15)
5 (15)
X
-5 (0)
LEFT
0 (15)
-5 (5)
5 (15)
X
-5 (0)

A February 1966 report of medical examination reveals that the Veteran's pure tone thresholds (ISO or ANSI units after conversion are in parentheses) were as follows;


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
0 (10)
5 (10)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

The September 1966 separation report of medical examination reveals that the Veteran's pure tone thresholds (ISO or ANSI units after conversion are in parentheses) were as follows;


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
-10 (0)
5 (15)
5 (15)
5 (10)
LEFT
-10 (5)
-10 (0)
5 (15)
5 (15)
10 (15)

In an April 2010 VA addendum opinion, a VA examiner concluded that it was not likely that the Veteran's hearing loss was related to his military noise exposure.  The examiner explained that the Veteran's hearing was normal on separation.  However, while the Veteran's hearing was normal at separation, the Veteran's audiograms during service revealed several threshold shifts as illustrated above.  Thus, the Board finds that an addendum opinion is necessary to specifically address the significance, if any, of such threshold shifts.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  




PTSD

In an August 2009 opinion and a November 2011 statement, a certified trauma specialist concluded that the Veteran has PTSD that is related to his trauma in Vietnam.  However, while the certified trauma specialist provided explanations regarding the PTSD testing conducted, his credentials for providing this opinion, and the shortcomings of the VA examination, he did not provide a rationale for why the diagnosed PTSD was related to the Veteran's military service.  

The Board also notes that a July 2010 VA examiner concluded that the Veteran reported a few mild symptoms that were associated with PTSD but did not meet the full diagnostic criteria.  The examiner also concluded that the Veteran did not meet the criteria for any psychiatric disability.  However, the July 2010 VA examiner did not address the August 2009 diagnosis of PTSD made by the certified trauma specialist.  Additionally, the Veteran and the certified trauma specialist have asserted that the VA examiner made several inconsistent statements and conclusions.  As such, the Board finds that the Veteran should be afforded another VA examination to clarify whether the Veteran has a current diagnosis of PTSD that is related to his military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran an opportunity to identify any outstanding pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain any outstanding VA treatment records dated December 2015 to the present.  

3. Schedule the Veteran for a VA psychiatric examination by a psychiatrist (M.D.) to ascertain whether the Veteran has PTSD that is related to his military service.  A detailed history should be obtained during the examination.  All pertinent studies should be conducted.  

The examiner should identify all psychiatric disorders shown and indicate whether the Veteran meets the criteria for a diagnosis of PTSD. 

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder diagnosed is due to the Veteran's military service.  The examiner should specifically address the August 2009 and January 2011 statements by the certified trauma specialist.   

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4. Return the claims file to the April 2010 VA examiner for an addendum opinion regarding the Veteran's bilateral hearing loss.  If the examiner who drafted the April 2010 remand opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  
The examiner should address the following:
Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to his military noise exposure, to include the threshold shifts seen among the October 1959 reference audiogram, March 1962 examination, March 1963 examination, June 1964 examination February 1966 examination, and the September 1966 separation examination?  In so opining the examiner should do the following:  (1) consider the converted ASA to ISO-ANSI standards in evaluating the results of the in-service audiograms (see above text of Remand); (2) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage; and (3) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

5. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




